  Case 20-03010           Doc 7   Filed 04/14/20 Entered 04/14/20 12:45:20            Desc Main
                                     Document    Page 1 of 9



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

 In re:
                                                                       Chapter 11
 BK RACING, LLC
                                                                  Case No. 18-30241
           Debtor

 MATTHEW W. SMITH, Chapter 11
 Trustee for BK RACING, LLC

           Plaintiff

           v.                                            Adversary Proceeding No. 20-03010

 H.A.F. REAL ESTATE I, LLC and
 H.A.F. REAL ESTATE WEST, LLC

           Defendants

                                   ANSWER TO COMPLAINT

          COMES NOW the Defendants, H.A.F. Real Estate I, LLC and H.A.F. Real Estate West,

LLC (the “Defendants”), and their undersigned counsel, and hereby answers the Complaint and

states as follows:

                                              PARTIES

          1.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, admit.

          2.     Admit.

          3.     Admit.

                                  JURISDICTION AND VENUE

          4.     This is a conclusion of law to which no response is required, but to the extent a

response is required, denied.
  Case 20-03010         Doc 7   Filed 04/14/20 Entered 04/14/20 12:45:20            Desc Main
                                   Document    Page 2 of 9



       5.      This is a conclusion of law to which no response is required, but to the extent a

response is required, denied.

       6.      This is a conclusion of law to which no response is required, but to the extent a

response is required, denied.

       7.      This is a conclusion of law to which no response is required, but to the extent a

response is required, denied.

       8.      This is a conclusion of law to which no response is required, but to the extent a

response is required, denied.

                                  FACTUAL ALLEGATIONS

       A.      Procedural History of the Chapter 11 Case

       9.      Admit.

       10.     Admit.

       11.     Admit.

       12.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, admit.

       B.      Factual Background Regarding the Debtor

       13.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       14.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       15.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.
  Case 20-03010         Doc 7   Filed 04/14/20 Entered 04/14/20 12:45:20              Desc Main
                                   Document    Page 3 of 9



       16.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       17.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       18.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       19.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       C.      Summary of the Transfers and Identity of the Transferee

       20.     Admit.

       21.     Denied.

       22.     Denied that Mr. Pitrelli is H.A.F.’s attorney, but admit that he is a registered agent.

Defendants have insufficient information to admit or deny if Mr. Pitrelli is Mr. Devine’s personal

attorney.

       23.     Admit that the payments were received, but Defendants have insufficient

information to admit or deny the precise dates of receipt.

       24.     Denied.

       25.     Denied.

       26.     Denied.

       D.      The Debtor’s Financial Circumstances at the Time of the Transfers

       27.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.
  Case 20-03010        Doc 7    Filed 04/14/20 Entered 04/14/20 12:45:20            Desc Main
                                   Document    Page 4 of 9



       28.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       29.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       30.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       31.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       32.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       33.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       34.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       35.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       36.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       37.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       38.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.
  Case 20-03010        Doc 7    Filed 04/14/20 Entered 04/14/20 12:45:20            Desc Main
                                   Document    Page 5 of 9



       39.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

       40.     Defendants have insufficient information to admit or deny this allegation, but to the

extent a response is required, denied.

                                 RESERVATION OF RIGHTS

       41.     Denied.

                                 FIRST CLAIM FOR RELIEF
                                     Avoidance of Transfers
                                   Pursuant to 11 U.S.C. § 548
                                         (Actual Fraud)

       42.     Defendants incorporate the foregoing answers.

       43.     Denied.

       44.     Denied.

       45.     Denied.

                               SECOND CLAIM FOR RELIEF
                                   Avoidance of Transfers
                                 Pursuant to 11 U.S.C. § 548
                                    (Constructive Fraud)

       46.     Defendants incorporate the foregoing answers.

       47.     Denied.

       48.     Denied.

       49.     Denied.

       50.     Denied.

       51.     Denied.

       52.     Denied.

                                 THIRD CLAIM FOR RELIEF
                                    Avoidance of Transfers
Case 20-03010    Doc 7    Filed 04/14/20 Entered 04/14/20 12:45:20              Desc Main
                             Document    Page 6 of 9



         Pursuant to 11 U.S.C. § 544(b) and N.C. Gen. Stat. § 39-23.1 et seq.
                                   (Actual Fraud)

   53.   Defendants incorporate the foregoing answers.

   54.   Denied.

   55.   Denied.

   56.   Denied.

                         FOURTH CLAIM FOR RELIEF
                               Avoidance of Transfers
         Pursuant to 11 U.S.C. § 544(b) and N.C. Gen. Stat. § 39-23.1 et seq.
                                (Constructive Fraud)

   57.   Defendants incorporate the foregoing answers.

   58.   Denied.

   59.   Denied.

   60.   Denied.

   61.   Denied.

   62.   Denied.

   63.   Denied.

                        FIFTH CLAIM FOR RELIEF
                Avoidance of Transfers Pursuant to 11 U.S.C. § 547
                               (Alternative Claim)

   64.   Defendants incorporate the foregoing answers.

   65.   Denied.

   66.   Denied.

   67.   Denied.

   68.   Denied.

   69.   Denied.
  Case 20-03010        Doc 7     Filed 04/14/20 Entered 04/14/20 12:45:20            Desc Main
                                    Document    Page 7 of 9



       70.     Denied.

       71.     Denied.

       72.     Denied.

                                 SIXTH CLAIM FOR RELIEF
                                     Recovery of Transfers
                                   Pursuant to 11 U.S.C. § 550

       73.     Defendants incorporate the foregoing answers.

       74.     Denied.

       75.     Denied.

       76.     Denied.

       77.     Denied.

       Any allegations not admitted above are denied. Defendants deny that Plaintiff is entitled

to the relief requested or any relief whatsoever.

                                  AFFIRMATIVE DEFENSES

       1. The complaint fails to state a claim upon which relief can be granted.

       2. The plaintiff's claim is barred by the statute of limitations.

       3. Defendants are not insiders of Debtor.

       4. The Trustee has alleged that certain transfers to Defendants were made with actual intent

to hinder, delay, or defraud any entity to which the Debtor was or became indebted, on or after the

date that such transfers were made. With respect to this allegation, the Trustee has failed to state

with particularity the circumstances constituting the alleged fraud, as required by Fed. R. Civ.

P.9(b), made applicable by Bankruptcy Rule 7009. The Complaint does not provide specific facts

or the sources supporting the facts, and therefore, the claims against Defendants relating to the

aforementioned transfers should be dismissed.
  Case 20-03010        Doc 7    Filed 04/14/20 Entered 04/14/20 12:45:20           Desc Main
                                   Document    Page 8 of 9



       5.      Defendants extended value to the Debtor in good faith and in consideration for the

transfers referred to in the Complaint.      By virtue of the foregoing and Section 548(c) of

the Bankruptcy Code, defendant has a lien on and may retain any transfer received to the extent of

such value.

       6.      Defendants acted without fraudulent intent and may retain the property transferred

to it as security for repayment of the Debtor’s obligations to Defendants.

       7.      Debtor’s transfers were in payment of debts incurred by the Debtor in the ordinary

course of business or financial affairs of the Debtor and the Defendants, and such transfers were

made in the ordinary course of business or financial affairs of the Debtor and the Defendants, or

made according to ordinary business terms.

       8.      Debtor’s transfers were to or for the benefit of the Defendants, which, after such

transfer, gave new value to or for the benefit of the Debtor— not secured by an otherwise

unavoidable security interest; and on account of which new value the Debtor did not make an

otherwise unavoidable transfer to or for the benefit of the Defendants.



       WHEREFORE, Defendants respectfully request that the Court:

       A. Enter judgment in Defendants’ favor dismissing the Complaint with prejudice.

       B. Award Defendants’ its reasonable costs and fees, including attorneys' fees.

       C. Grant Defendants’ such other and further relief as the Court deems just and proper.
   Case 20-03010       Doc 7   Filed 04/14/20 Entered 04/14/20 12:45:20      Desc Main
                                  Document    Page 9 of 9




Dated: April 14th, 2020                         Respectfully submitted,

                                                OFFIT KURMAN, P.A.

                                                /s/ Paul Baynard
                                                Paul Baynard (NC Bar No.15769)
                                                Amy P. Hunt (NC Bar No. 34166)
                                                301 South College Street
                                                Suite 2600
                                                Charlotte, NC 28202
                                                704.716.0846
                                                704.372.2619 (fax)
                                                paul.baynard@offitkurman.com
                                                amy.hunt@offitkurman.com
                                                Attorneys for Defendants


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 14th day of April, 2020, a copy of the foregoing was
served via the Court’s ECF on:

Andrew Houston
Moon Wright & Houston
121 W. Trade Street
Suite 1950
Charlotte, NC 28202

                                                /s/ Paul Baynard
                                                Paul Baynard (NC Bar No.15769)


4840-6790-4186, v. 1
